Citation Nr: 0017430	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 475	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a total disability rating for nonservice-
connected pension purposes, to include the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).



ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a total disability rating 
for nonservice-connected pension purposes.

The Board notes that the appellant was represented by The 
American Legion, but that power of attorney was properly 
revoked in August 1999.  38 C.F.R. § 20.608(a) (1999).  Also, 
at the appellant's request, personal hearings were scheduled 
in August and October 1999.  The appellant failed to appear 
for those hearings.  In October 1999, the RO informed him of 
the need to submit a statement as to why his failure to 
appear was for good cause.  He did not respond.  Therefore, 
the Board considers his hearing request withdrawn. 


REMAND

Additional evidentiary and due process developments are 
needed prior to further disposition of this claim.

Due process

First, in December 1999, the appellant submitted private 
medical records directly to the Board.  These records are 
pertinent to the appellant's claim, in that they discuss the 
current severity of his nonservice-connected disorders.  The 
appellant has not waived the RO's consideration of this 
evidence.  Therefore, this claim must be remanded to the RO 
for consideration and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(c) (1999).

Second, when a claimant has disagreed with a rating decision, 
it is incumbent on the RO to provide him a statement of the 
case that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29 
(1999).  Specifically, the statement of the case must 
include, among other things, "[a] summary of the applicable 
laws and regulations, with appropriate citations."  Id.  The 
statement of the case mailed to the appellant was deficient, 
in that citation to the diagnostic codes applicable to his 
nonservice-connected disorders (i.e., Diagnostic Codes 7121, 
7347, and 9400) were not provided.  The criteria under these 
diagnostic codes was discussed, in part, under the reasons 
and bases, but full citation was not provided.  It is 
necessary to rate all of the appellant's nonservice-connected 
disabilities, and the supplemental statement of the case must 
include citation to the pertinent diagnostic codes for these 
disabilities.  Accordingly, after the development is 
undertaken on remand and the claim has been readjudicated, a 
complete and informative supplemental statement of the case 
must be prepared and provided to the appellant, and an 
appropriate period for response allowed. 

Evidentiary development

First, the appellant should be afforded appropriate VA 
examinations on remand in order to determine the severity of 
all of his current disabilities, particularly as to the 
effect of such disabilities on employability.  Such 
examinations are necessary in this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).  The appellant was not provided VA 
examinations, and the current status of his nonservice-
connected disabilities is unknown. 

The Board notes that the medical evidence shows that the 
appellant frequently refuses to comply with medical 
directives concerning treatment and has often discharged 
himself from the hospital against medical advice.  The 
appellant is hereby notified that he could be asked to submit 
to a VA examination if he is applying for VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  He is further advised that if he fails to report for 
a scheduled examination, without good cause, his claim will 
be decided based on the evidence of record, which may be 
insufficient to render a favorable decision.  38 C.F.R. § 
3.655(a) and (b) (1999).  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (1999).

Second, the claims file shows that the appellant is receiving 
Social Security disability benefits.  The RO has not 
requested the medical and adjudication records relating to 
the receipt of Social Security disability benefits.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  This 
must be done. 

Third, the RO should ensure that all of the appellant's VA 
treatment records have been obtained.  The private medical 
evidence submitted by the appellant in December 1999 
indicates that he continued to receive treatment at the VA 
Medical Center in Biloxi throughout 1999, but the latest 
treatment records associated with the claims file are dated 
in 1998.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding this claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Fourth, the appellant's medical records from Hancock Medical 
Center indicate, in September 1999, that he had recently seen 
a psychiatrist for depression.  It is not known whether this 
was VA or private treatment.  If the appellant did seek 
private psychiatric treatment, those records would be 
relevant to his claim, so that the proper disability rating 
could be assigned to his nonservice-connected psychiatric 
disorder.  Accordingly, the RO should attempt to obtain all 
of the appellant's private treatment records, and, if the RO 
is unable to obtain any records, allow the appellant an 
opportunity to submit them.

Fifth, the appellant has an additional disability that has 
not yet been rated by the RO.  The medical evidence also 
shows that he has a substance abuse disorder.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992), citing 38 C.F.R. 
§§ 3.340(a), 4.15, and 4.17 (1999) (before a determination 
can be made as to whether a total and permanent disability 
rating for pension purposes is warranted, "an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability.").  A disability rating has not been assigned 
for this condition.

Sixth, the appellant has at no time completed an Employment 
Statement.  Although he alleges that he is unemployed, a VA 
record dated in 1998 indicates that he is an accountant with 
H&R Block.  The appellant must submit an Employment 
Statement, completed in full.  

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the appellant's 
complete treatment records from the VA 
Medical Center in Biloxi covering all his 
outpatient treatment and hospitalizations 
from November 1998 to the present.  

2.  The RO should request that the 
appellant submit an up-to-date Employment 
Statement.  He must provide detailed 
information regarding his past, and any 
present employment, and explain the 1998 
notation that he was employed as an 
accountant with H&R Block.

3.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration.  All 
correspondence and any records received 
should be associated with the claims 
file.

4.  The RO should ask the appellant to 
provide a list of all private medical 
treatment that he has received for any of 
his medical disorders since 1997.  He 
should also provide the necessary 
authorization(s) for the release of 
information to the VA.  The appellant is 
hereby advised that the Board is 
particularly interested in obtaining all 
the records of the psychiatric treatment 
afforded to him in 1999, and that failure 
to provide those records or to cooperate 
in any way with the development of his 
claim could result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  If any of the 
appellant's private treatment records are 
not obtained, the RO should inform the 
appellant of that fact, and allow him an 
opportunity to obtain the records and 
submit them, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

5.  After obtaining the appellant's VA, 
private, and Social Security records 
and/or allowing him an opportunity to 
submit his private treatment records, the 
RO should schedule him for appropriate VA 
examinations to assess the current 
severity of all his previously diagnosed 
disorders.  The appellant is hereby 
informed of his duty to report for all 
scheduled examinations.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners prior to the 
examinations.

Specifically, the examiners should 
describe the level of disability or 
impairment attributable to the following 
conditions:  (1) chronic pancreatitis, 
status post pancreatic cyst gastrostomy; 
(2) a psychiatric disorder, to include 
panic disorder and/or depression; (3) 
thrombophlebitis; (4) a substance abuse 
disorder; and (5) any other disorders 
noted in connection with the 
examinations.

The examinations should include all 
special tests or studies deemed necessary 
by the examiners to evaluate the above 
disorders fully, to include x-rays, 
laboratory tests, etc.  The examiners 
should provide a clear description of the 
manifestations attributable to the 
appellant's disorders.  

(a) Pancreatitis:  The examiner should 
solicit information as to the frequency 
and severity of the appellant's abdominal 
pain.  The examiner must comment on 
whether the appellant's complaints of 
abdominal pain and other related symptoms 
are consistent with manifestations of 
pancreatitis as shown by appropriate 
laboratory and clinical studies.  After 
examining the prior medical evidence, the 
examiner should discuss the extent of any 
existing weight loss.  The examiner 
should also determine if the appellant 
has any symptoms such as steatorrhea, 
malabsorption, diarrhea, malnutrition, or 
other findings typical of pancreatitis.

(b) Thrombophlebitis:  The examiner 
should discuss the severity of any edema, 
subcutaneous induration, stasis 
pigmentation, eczema, ulceration, 
presence of varicose veins, and the 
frequency and severity of any associated 
complaints such as fatigue, aching, or 
pain.  The examiner should discuss the 
severity of this condition as it applies 
to each of the appellant's lower 
extremities, as appropriate.

(c) Psychiatric disorder(s):  It is 
requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), including an 
explanation of what the assigned code 
means.  The examiner should discuss the 
appellant's substance abuse disorder, as 
well as the previously diagnosed panic 
disorder and depression.  If deemed 
appropriate, the examiner should discuss 
the appellant's drug-seeking behavior, as 
shown in the private medical records.

The examiners must give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
the degree of interference with his 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  Each examiner 
should render an opinion as to what 
effect the disabilities found on 
examination have on the appellant's 
ability to work, and state whether his 
disabling conditions are susceptible of 
improvement through appropriate 
treatment.  In particular, the effect of 
pain on the appellant's employability 
should be discussed.  The medical factors 
upon which the opinions are based must be 
set forth.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the examination reports are in compliance 
with the directives of this REMAND.  If 
any examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO should readjudicate 
the appellant's claim for nonservice-
connected pension, with application of all 
appropriate laws, regulations and diagnostic 
codes.  In readjudicating this claim, the RO 
should consider the additional medical 
evidence submitted to the Board in December 
1999 and all other evidence obtained on 
remand.  The RO should consider each of the 
appellant's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating Disabilities 
to determine the percentage of impairment 
caused by each disability.  The RO must 
discuss the appellant's disabilities in terms 
of both the unemployability standard and the 
average person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 3.321, 
4.15, 4.16, and 4.17 (1999).  The RO must 
make determinations as to whether any of the 
disabilities in question are the result of 
the appellant's willful misconduct.  38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. 
§ 4.17a (1999).  Whether referral for 
consideration of an extraschedular rating is 
appropriate should also be discussed.  

8.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
citation to diagnostic codes applicable 
to each of the appellant's nonservice-
connected conditions (i.e., Diagnostic 
Codes 7121, 7347, 9400, and any 
additional diagnostic codes pertinent to 
disabilities rated upon remand).  Allow 
the appellant an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to afford due process and 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




